Citation Nr: 0310413	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-13 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for service-connected 
right knee disability, currently evaluated as 10 percent 
disabling.

(The issue of entitlement to annual clothing allowance under 
38 U.S.C.A. § 1162, will be the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from August 1978 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
RO that denied the benefit sought.  The RO notified the 
veteran of this action by letters in January 2000 and March 
2000, and he perfected his appeal in this regard in May 2000.

The Board observes that, although the veteran was scheduled 
to appear before a RO hearing officer for a personal hearing 
in September 2000 and February 2001, the veteran canceled 
both hearings.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by pain and limitation of motion, and functional 
loss associated with pain that equates to a compensable 
rating.


CONCLUSION OF LAW

An increased rating for service-connected right knee 
disability is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 
4.71a (Diagnostic Codes 5003, 5260, 5261) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the function affected, but also the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2002).

Historically, the veteran's service medical records reveal 
that, in November 1978, the veteran fell and struck his knee 
on stairs.  He developed swelling and pain with motion.  
Effusion of the right knee secondary to patellar contusion 
was diagnosed.  Subsequently prepared records show that he 
continued to receive treatment for the right knee.  
Thereafter, a post-service August 1979 VA examination report 
reflects a diagnosis including moderate residuals of right 
knee trauma.  Based on these records, by rating action of 
September 1979, the RO granted service connection for 
residuals of right knee injury and assigned a 10 percent 
rating under Diagnostic Code 5257.

More recently prepared VA outpatient treatments, dated from 
October 1998 to July 1999, show that the veteran was seen for 
complaints of right knee pain.

When examined by VA in August 1999, he did not refer to right 
knee pain, but to discomfort when walking or squatting.  He 
also referred to difficulty standing up upon squatting for a 
prolonged period of time, and to the presence of occasional 
sounds upon moving the right knee.  It was noted that the 
veteran did not need to use crutches, brace, cane, or 
corrective shoes to walk.  There were no episodes of 
dislocation or recurrent subluxation, or constitutional 
symptoms of inflammatory arthritis.  The veteran had been 
working for his current employer for the last 14 years and 
his current position was a customer service representative.  
There were no limitations in the job due to the right knee.  
During the last year, the veteran was not absent due to the 
right knee.   He reported taking over-the-counter aspirin.  
Examination of the right knee revealed moderate crepitation 
and positive patellar grinding test.  Range of motion of the 
right knee was zero to 140 degrees, with no painful motion.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement of the right knee.  
There was, however, a 2-centimeter muscle atrophy of the 
right quadriceps.  The veteran had a normal gait cycle, and 
there was no ankylosis.  The diagnosis was right knee injury.  

VA outpatient treatments show that, in May 2000 and March 
2001, the veteran was seen for complaints of right knee pain. 

When examined by VA in November 2002, the veteran reported 
that his right knee was worse than when he was last examined 
by VA since he had to use pain medication constantly.  He 
complained of daily right knee pain that radiated up to the 
right hip, increased pain with squatting, and occasional 
giving away of the right knee.  He reported that pain was 
mostly dependent on the amount of time he stood or walked.  
The veteran did not describe having any episodes of 
dislocation or recurrent subluxation, or flare-ups.  It was 
noted that the veteran needed a right knee brace.  He was 
independent in activities of daily living.  Examination of 
the right knee revealed that it was tender to palpation at 
the medial joint line and anterior knee joint.  Range of 
motion of the right knee was 0 degrees extension and 135 
degrees flexion, with pain beginning and ending at 135 
degrees flexion.  Range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
There was no evidence of effusion, instability, weakness, 
redness, heat, abnormal movement, or guarding.  The diagnosis 
was history of right knee trauma (right knee injury).  

Applicable criteria in this case includes Diagnostic Code 
5003, which provides that arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  38 C.F.R. § 4.71a (Diagnostic Code 5003) 
(2002).  In addition, this Diagnostic Code allows for a 
rating of 10 percent for each major joint (which includes the 
knee) affected by limitation of motion, if this limitation is 
not otherwise compensable under the pertinent rating 
criteria.  In this regard, painful motion with joint 
pathology is considered productive of disability, entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2002).  

The criteria for evaluating limitation of motion the knee are 
set forth in Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned 
when flexion of the knee is limited to 60 degrees; 10 percent 
is warranted when flexion is limited to 45 degrees; 20 
percent is warranted when flexion is limited to 30 degrees; 
and 30 percent is warranted when flexion of the leg is 
limited to 15 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is assigned when extension of the knee 
is limited to 5 degrees; 10 percent is assigned when 
extension is limited to 10 degrees; 20 percent is assigned 
when extension is limited to 15 degrees; and 30 percent is 
assigned when extension is limited to 20 degrees.  (Full 
range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2002).)

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2002).  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  DeLuca, 
supra.

Furthermore, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca, 8 Vet. App. at 202 (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  The Court has explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.

Moreover, when the record reflects that the veteran has 
multiple problems because of service-connected disability, 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  

After a review of the evidence, the Board finds that a rating 
higher than 10 percent for service-connected right knee 
disability is not warranted.  None of the foregoing records 
reflect the presence of any limitation of extension, or 
limitation of flexion that even approaches the criteria for a 
compensable schedular rating.  The greatest loss of flexion 
indicated in the medical records above was 5 degrees when the 
veteran's range of motion was recorded as from 0 degrees 
extension to 135 degrees flexion.  Accordingly, there is no 
basis for assigning a compensable evaluation for the 
veteran's knee disability under Diagnostic Codes 5260 or 
5261.  Where, however, the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
warranted for each major joint affected by limitation of 
motion.  The knee is a major joint as defined in 38 C.F.R. 
§ 4.45, and it is clearly productive of pain, at least with 
flexion.  Although the range of motion of the knee has been 
generally described as full in the record, painful motion 
will clearly produce functional impairment as recognized in 
the provisions of 38 C.F.R. § 4.45.  In view of that, and 
assuming the presence of arthritis in the knee, a painful 
joint is entitled to at least the minimum compensable rating 
for that joint.  Accordingly, it is the Board's conclusion 
that the criteria for a compensable 10 percent rating for the 
veteran's right knee disorder is the most appropriate rating 
for the veteran's right knee.

In a precedent opinion by VA General Counsel, it was noted 
that separate ratings may be assigned in cases where the 
service-connected disability includes both arthritis and 
instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  

According to Diagnostic Code 5257, evidence of slight 
recurrent subluxation or lateral instability warrants the 
assignment of a 10 percent disability evaluation.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5257) (2002).  Evidence of moderate 
recurrent subluxation or lateral instability will result in 
the assignment of a 20 percent disability rating.  Id.  
Evidence of severe recurrent subluxation or lateral 
instability warrants the assignment of a 30 percent 
disability evaluation.  Id.  

In this regard it should be noted that there is no evidence 
in the record that suggests slight subluxation or instability 
in the right knee.  Therefore, because the veteran does not 
experience a compensable degree of either subluxation or 
instability in his right knee, a separate rating is not 
warranted under Diagnostic Code 5257.  The Board also notes 
that there is no indication that the veteran's service-
connected right knee disability involves ankylosis, genu 
recurvatum, or impairment of the tibia or fibula, as would 
otherwise permit consideration of ratings under Diagnostic 
Code 5256 or 5263.  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In view of the above, the Board has considered whether the 
veteran is entitled to a rating for service-connected right 
knee disability on account of considerations outside the 
schedular rating criteria.  The Board, however, finds that 
the evidence does not tend to show that service-connected 
right knee disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards, so as to warrant the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  

The current evidence of record does not demonstrate that 
service-connected disability has resulted in frequent periods 
of hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  

In the veteran's case, there is no indication that his right 
knee disability is so unusually debilitating as to warrant a 
referral of his case for an extraschedular evaluation under 
§ 3.321(b).  As noted above, there is no evidence that the 
nature and severity of his symptoms are beyond what is 
contemplated by the applicable criteria.  It is not shown by 
the evidence that the appellant has required frequent 
hospitalizations for his knee, or that there has been any 
significant or regular outpatient treatment for any knee 
problem.  In view of these findings and in the absence of 
evidence of extraordinary symptoms, the Board concludes that 
the schedular criteria adequately contemplate the nature and 
severity of the veteran's service-connected right knee 
disability.  Therefore, the Board concludes that a remand to 
the RO for referral of the issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

Finally, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA).  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, with the exception of certain amendments to 
38 C.F.R. § 3.156(a) and to 38 C.F.R. § 3.159 not pertinent 
here.  

More particularly, the VCAA, among other things, modified 
VA's duties to notify and to assist claimants by amending 
38 U.S.C.A. § 5103 ("Notice to claimants of required 
information and evidence") and adding 38 U.S.C.A. § 5103A 
("Duty to assist claimants").  First, the VCAA imposed 
obligations on the agency when adjudicating veterans' claims.  
With respect to the duty to notify, VA must inform the 
claimant of information "that is necessary to substantiate 
the claim" for benefits (codified as amended at 38 U.S.C.A. 
§ 5103).  Second, 38 U.S.C.A. § 5103A sets out in detail the 
agency's "duty to assist" a claimant in the development of 
claims for VA benefits.  The new § 5103A provides in part 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In this case, VA informed the veteran of which information 
and evidence he was to provide and which information and 
evidence VA would attempt to obtain on his behalf.  In 
reviewing the amended § 5103(a), the Board finds that VA has 
complied with the notice requirements contained in § 5103(a).  
From the outset, the RO has informed the veteran of the bases 
on which the RO decided the claim and of the elements 
necessary to be granted the benefit sought.  This is 
evidenced by the rating action of January 2000; statement of 
the case (SOC) issued in May 2000; and supplemental SOC 
(SSOC) issued in December 2002; which informed him of the 
applicable law and regulations.  The record also reflects 
that the veteran was notified by the RO in the December 2002 
SSOC of the changes brought about by the VCAA.  The record 
shows that the RO has notified the veteran of the evidence 
necessary to substantiate the claim, and he was given the 
opportunity to submit additional evidence.  Specifically, the 
RO notified the veteran of the development of his claim, the 
type of evidence needed to prove his claim, and which 
evidence would be obtained by the veteran, and which evidence 
would be retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  In this case, VA medical records 
identified by the veteran were obtained, and the veteran has 
not indicated that additional records exist that would have 
an effect on the Board's analysis.

Finally, the new law and regulations provide that an opinion 
or examination be provided where necessary. 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(4)).  Here, the veteran was provided with VA 
examinations in August 1999 and November 2002, and VA 
examiners provided findings regarding the severity of the 
veteran's service-connected right knee disability.  An 
additional examination or medical opinion being unnecessary, 
the Board finds that the RO has satisfied the duty-to-assist 
obligations.

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.


ORDER

An increased rating for service-connected right knee 
disability is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

